Citation Nr: 1602402	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-12 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service connected lumbar spine degenerative disc disease.

2.  Entitlement to disability rating in excess of 20 percent for lumbar spine degenerative disc disease.

3.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to August 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to disability rating in excess of 20 percent for lumbar spine degenerative disc disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral lower extremity radiculopathy is the result of his service connected lumbar spine degenerative disc disease.


CONCLUSION OF LAW

The criteria for service connection for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal for entitlement to service connection for a right shoulder disability.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was granted service connection for lumbar spine degenerative disc disease in May 2006.  At the October 2015 hearing, he credibly testified that he has radiating back pain and has been diagnosed with lower extremity radiculopathy.

Private treatment records from 2007 show complaints of pain going down the right lower extremity at times, but reflex and strength testing was normal and straight leg raises were negative bilaterally.

At a VA examination in April 2009, neurologic testing was normal.

In November 2009, it was noted that an EMG had shown that the Veteran was negative for radiculopathy but positive for peripheral neuropathy.

In March 2010, a peripheral nerves VA examination was provided.  The examiner noted that the Veteran's right lower extremity condition began approximately 2-3 years earlier.  Electrodiagnostic testing revealed that it was due to a peripheral neuropathy and not radiculopathy.  The Veteran did have weakness on physical examination, but the examiner found that this was in conjunction with pain.  Regarding the question of whether the Veteran's right leg nerve condition was aggravated by the degenerative joint disease of the spine, the examiner opined that it appeared that the right leg nerve condition was secondary to peripheral neuropathy, and thus not caused by or a result of his degenerative di ease of the spine

A July 2010 VA examiner diagnosed the Veteran with mild right lower extremity radiculopathy based on persistent reported symptoms, acknowledging the fact that the EMG study did not confirm radiculopathy.  At a November 2010 VA examination, the Veteran reported radiating back pain into his right lower extremity sometimes.  He was diagnosed with mild right lower extremity radiculopathy.

The Veteran's treatment records show that he was diagnosed with right lower extremity radiculopathy in December 2010.  In July 2011, he started having reduced right lower extremity strength secondary to low back pain.

In January 2012, a VA neurologist indicated that an NCS of the right lower extremity was performed which led to the impression of possible lower lumbar radiculopathy.  The Veteran declined to have an EMG.

At a February 2014 VA examination, the examiner indicated that the Veteran had moderate right lower extremity radicular pain and mild left lower extremity radicular pain.

In an October 2014 private treatment record from Baptist Medical Center at Wake Forest, the Veteran was diagnosed with lumbosacral radiculitis, as the medical professional noted that the Veteran's right lower extremity radicular pain had been worsening.

The Veteran's testimony is given great probative weight as it is consistent with the medical record showing a diagnosis and treatment for right lower extremity radiculopathy as a result of his service connected lumbar spine degenerative disc disease.  While EMG testing on one occasion suggested that the right lower extremity pain might be peripheral neuropathy, the private and VA treatment records both before and since have continued to diagnose right lower extremity radiculopathy.

Accordingly, the criteria for service connection have been met for right lower extremity radiculopathy and the Veteran's claim is granted.


ORDER

Service connection for right lower extremity radiculopathy is granted.


REMAND

Based on his testimony, the Board finds that an additional VA examination is needed to accurately evaluate the Veteran's lumbar spine disability.

Additionally, the issue of TDIU is inextricably intertwined with the adjudication of the other remanded issue, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the nature and severity of his service connected lumbar spine degenerative disc disease. 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


